Order entered May 29, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00340-CR

                        JANINE JOYCE CHARBONEAU, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-80751-2012

                                           ORDER
          The Court GRANTS the May 23, 2013 motion of Tonda Curry to withdraw as

appellant’s counsel. We DIRECT the Clerk to remove Tonda Curry as appellant’s attorney of

record.

    We ORDER the trial court to conduct a hearing to determine whether the following:

     Whether appellant desires to be represented by counsel in this appeal.

     If appellant desires to be represented by counsel, the trial court shall determine whether
       appellant is indigent and entitled to court appointed counsel. If appellant is indigent, we
       ORDER the trial court to appoint counsel to represent appellant.

     If appellant is not indigent, the trial court shall determine whether appellant has retained
       new counsel to represent her and, if so, the name, State Bar number, address, and
       telephone number of new counsel.
      If the trial court determines that appellant does not wish to be represented by counsel, the
       trial court shall advise appellant of the dangers and disadvantages of self-representation.
       See Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App. 1987).

      If the trial court determines appellant’s waiver of counsel is knowing and voluntary, it
       shall provide appellant with a statement in substantially the form provided in article
       1.051(g) of the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN.
       art. 1.051(g).


       We ORDER the trial court to transmit a supplemental record containing the written

findings of fact, any supporting documentation, and any orders to this Court within THIRTY

DAYS of the date of this order. If the trial court determines appellant’s waiver of counsel is

knowing and voluntary, the supplemental record shall contain appellant’s signed, written waiver

in substantially the form provided by article 1.051(g).


       The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated thirty days from the date of this order or when the supplemental record is received,

whichever is earlier.




                                                     /s/    LANA MYERS
                                                            JUSTICE